Citation Nr: 1625804	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-28 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for muscle and joint pain claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for bilateral athlete's foot (tinea pedis).

3.  Entitlement to for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a sleep disorder, claimed as sleep disturbance due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active duty for training from January 1984 to April 1984, and active duty from October 1990 to May 1991, with additional reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 RO decision that denied service connection for muscle and joint pain, bilateral athlete's foot, PTSD, sleep disturbance, and irritable bowel syndrome (IBS) with stomach pain.

In an August 2013 rating decision, the RO granted service connection and a 30 percent rating for IBS with stomach pain, effective September 25, 2009.  Since the Veteran did not appeal the rating or effective date assigned in this decision, these issues are not in appellate status.  See 38 U.S.C.A. § 7105; Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

A videoconference hearing was held in November 2015 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran had active duty for training from January 1984 to April 1984, and active duty from October 1990 to May 1991, with additional reserve service.  The Veteran had extensive service in the U.S. Army Reserve, from 1984 until the late 1990s (i.e., until years after his period of active duty).  However, very few service treatment records are on file, and there are no service treatment records from his period of active duty.  A U.S. Army Reserve Personnel Qualification Record dated in September 1995 shows that his last physical examination was in November 1992.  

It appears that there are outstanding service treatment records.  Governing regulation provides that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to service treatment records and VA medical records.  38 C.F.R. § 3.159(c)(2), (c)(3).  The Board finds that the AOJ should make another attempt to obtain any outstanding service treatment records, including by contacting the Veteran's reserve unit.

The record also reflects that there are outstanding relevant VA treatment records.  At his November 2015 Board hearing, the Veteran testified that he received ongoing VA mental health treatment for PTSD, was treated most recently in October 2015, and had an appointment scheduled in January 2016.  He has also testified that he has been diagnosed with sleep apnea by VA physicians.  These records are not on file and must be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Veteran has also testified that he was treated for some of his claimed conditions at McClellan VA Medical Center (VAMC) within one year after separation from active duty, i.e., in 1991 or 1992.  These records are not on file and must be obtained.  

The Veteran is seeking service connection for PTSD based on his experiences during his tour of active duty in Southwest Asia.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

Service personnel records confirm that the Veteran had duty in an imminent danger pay area in Southwest Asia, and served in Saudi Arabia.  He has described in-service stressors that are related to fear of hostile military or terrorist activity.  However, on VA PTSD compensation examination in July 2013, the examining psychologist determined that the Veteran did not meet the diagnostic criteria for PTSD, and did not have a mental disorder that conformed to DSM-IV criteria.  He noted that while the Veteran had been seen for PTSD in the mental health clinic, he reported different stressors at that time, and had not been treated for PTSD in two years.  

In contrast, earlier VA outpatient treatment records from the VA mental health clinic dated in 2009 and 2011 reflect that the Veteran underwent a mental health diagnostic assessment and was given an Axis I diagnosis of PTSD by a VA mental health physician.  The Board finds that another VA PTSD examination should be performed after all relevant VA medical records have been obtained.  

The Veteran has claimed that his joint and muscle pains and sleep disturbance as due to undiagnosed illness.  Governing law and regulation provide that compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b).  Such chronic disability must have manifested either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id. at (a)(3).

In light of the Veteran's testimony that he had continuous symptoms of joint and muscle pain, sleep disturbance (including snoring), and athlete's foot since service, the Board finds that VA examinations should be performed to determine if these claimed conditions are related to service.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any additional service treatment records, including those dated from 1990 and later, by contacting the appropriate records repositories, and by contacting the Veteran's U.S. Army reserve unit:  USAR - Ready, 959th Engr. Co. (DT), Pine Bluff, Arkansas.

Continue efforts to obtain these medical records until either the records are received or there is specific information or a response indicating these records do not exist or that further efforts to obtain them would be futile. The Veteran also must be appropriately notified if VA is unable to obtain any additional records.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3).

Make as many requests as are necessary to obtain these relevant records.  The complete steps taken to locate these records should be fully documented for the claims file.

2.  Obtain and associate with the claims folder any relevant VA treatment records dated since the Veteran's separation from active duty in May 1991.  

The Veteran has testified that he was treated for some of his claimed conditions at McClellan VAMC within one year after separation from active duty, and that he received ongoing VA treatment for PTSD as recently as 2015 and 2016.

3.  Then, schedule the Veteran for a VA PTSD examination to determine whether he meets the diagnostic criteria for PTSD based on his reported fear of hostile military activity during his service in Southwest Asia from 1990 to 1991.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Does the Veteran meet the diagnostic criteria for PTSD based on his alleged fear of hostile military activity during his service in Southwest Asia from 1990 to 1991?  

b. Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed psychiatric disorder is related to the Veteran's service?

The examiner must discuss the medical rationale of the opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

4.  Arrange for a VA examination to obtain a medical nexus opinion as to whether any current disability manifested by joint and muscle pain, any current sleep disorder, or athlete's foot (tinea pedis) are related to service.  The claims file must be provided to and reviewed by the examiner.

a. Based on physical examination and a review of the record, the examiner should provide an opinion as to the etiology of any current disability manifested by joint and muscle pain, any current sleep disorder, or athlete's foot (tinea pedis), including the likelihood (very likely, as likely as not, or unlikely) that any current disability had its onset in service, or is otherwise related or attributable to his service.

b.  The examiner should provide an opinion as to whether the Veteran's complaints of joint and muscle pain, and/or sleep disturbance represents an undiagnosed illness related to the Veteran's service in the Persian Gulf.  The examiner should provide a rationale for the opinions expressed.

The examiner must discuss the medical rationale of the opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  The examiner should consider the Veteran's claims of continuous symptoms since service separation. 

5.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


